By the Court.
The decision of the single member was against the contentions of the employee. The employees’ motion before the reviewing board that his case be recommitted for further hearing upon the facts disclosed raised no question of law and was addressed entirely to the discretion of the board. The member’s decision was affirmed and adopted by the reviewing board. It has been decided too many times to require the citation of authorities that the decision of the board must stand if there is any evidence to support it. The burden of proof was on the employee to make out his case. The adverse decision by the board is demonstration that the employee did not sustain the burden of proof resting upon him. That was a pure question of fact. There is nothing in this record to take the case out of the general rule.

Decree affirmed.